Motion Granted; Vacated and Remanded and Memorandum Opinion filed
October 4, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00681-CV


    APPROXIMATELY $17,974.00 AND ONE 2015 TOYOTA SIENNA,
                          Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-03815


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed September 2, 2021. On September
21, 2022, the parties filed a joint motion to set aside the trial court’s judgment
without regard to the merits and remand the case to the trial court for rendition of
judgment in accordance with the parties’ agreement to settle. See Tex. R. App. P.
42.1(a)(2)(B). The motion is granted.

      We set aside the trial court’s judgment without regard to the merits and
remand the case to the trial court for rendition of judgment in accordance with the
agreement. Tex. R. App. P. (a)(2)(B).

                               PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                         2